MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K of Blue Earth Solutions, Inc. (A Development Stage Company) of our report dated June 23, 2009 on our audit of the financial statements of Blue Earth Solutions, Inc. (A Development Stage Company) as of March 31, 2009 and March 31, 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended March 31, 2009, from inception on February 5, 2008 through March 31, 2008 and from inception on February 5, 2008 through March 31, 2009, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada July 13, 6490 West Desert Inn
